DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 9, 12, 14, 18, 20-21, 25, 27, 30, 33, 35, 38, 40, 44, 46, 48, 51, 57-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, 12, 14, 21, 25, 27, 33, 35, 38, 40, 48, 51, 57, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genell et al. (US6122505) in view of Banasky, Jr. (US2016/0134383), Medbo et al. (US2010/0298015), Valdes Garcia et al. (US2018/0115065) and Bursztejn et al. (US2002/0071406).
To claim 1, Genell teach a method for testing a first node, the method comprising:
	obtaining test subject information, wherein the test subject information indicates i) that a transmitter of the first node should be tested and/or ii) that a receiver of the first node should be tested (310 of Fig. 3, testing RX section or TX section; column 6 lines 27-32);
	(i) if the test subject information indicates that the transmitter of the first node should be tested:
the first node transmitting the test signal over the air (OTA) in the indicated direction (350-360 of Fig. 3, downlink direction);
the MSC receiving measurement data transmitted by the second node that received and measured the transmitted test signal, wherein the measurement data transmitted by the second node indicates a characteristic of the received test signal received by the second node (370 of Fig. 3, column 6 lines 0044-53, measurement data are representations of signal characteristics); and the MSC comparing the received measurement data transmitted by the second node to data indicating a determined characteristic of the transmitted test signal transmitted by the first node (column 4 lines 56-62, process test results including comparisons with various test thresholds); and

the first node receiving, OTA in the indicated direction, the test signal transmitted by the second node (320-330 of Fig. 3, uplink direction); and
the first node transmitting to the MSC measurement data indicating a characteristic of the received test signal received by the first node, wherein the MSC is configured to compare the received measurement data transmitted by the first node to data indicating a determined characteristic of the transmitted test signal transmitted by the second node (column 4 lines 51-56, 59-62, process test results including comparisons with various test thresholds).
But, Genell do not expressly disclose obtaining position information indicating a position of a second node with respect to a position of the first node; before transmitting or receiving a test signal, determining a direction in which to transmit the test signal or to receive the test signal based on the obtained position information;	 in transmitter test mode, the first node receiving measurement data transmitted by the second node that received and measured the transmitted test signal, the first node comparing the received measurement data to data indicating characteristics of the transmitted test signal transmitted by the first node; and in receiver test mode, the second node receiving measurement data transmitted by a first node that received and measured the transmitted test signal, the second node comparing the received measurement data to data indicating characteristics of the transmitted test signal transmitted by the second node.
Although “a determined characteristic of the transmitted test signal” may be broadly interpreted as any characteristic (e.g., expected characteristic) of the transmitted test signal, Banasky teach known interpretation in a testing method of a wireless communications system 
	Medbo teach indicating direction identity of test signal for test signal measurement (paragraph 0041, transmitted signal includes a direction identity, so that the direction identity could then be reported by node/terminal that received said transmitted signal), wherein collection of DoP (direction of propagation) information may be obtained by identifying, for a plurality of different user equipments at different (known or unknown) locations in the cell either in test sessions set-up for this purpose or in ongoing traffic sessions (paragraphs 0030-0040), wherein path loss is obtained through measurement of directional transmission and reception (paragraphs 0033, 0056, 0064, path loss is comparison of received signal characteristic to transmitted signal characteristic).
	Valdes Garcia teach a mobile testing device (abstract, UAV) for testing transmission function (Fig. 3A) and/or reception function (Fig. 3B) of a base station, wherein position of UAV with respect to the base station is obtained prior to test signal transmission, so that testing accuracy can be obtained or enhanced (33a of Fig. 3A, 33b of Fig. 3B, paragraphs 0034-0035), which further Medbo’s teaching in obtaining respective position for testing direction, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Medbo and Valdes Garcia into the method of 
	Bursztejn teach a base station dynamically creating receive and/or transmit beams in the direction of mobile station present in the cell associated with the base station for receiving and/or transmitting at least one test signal enabling calibration of the receive and/or transmit systems (abstract, paragraph 0018, direction of transmitting or receiving of a test signal is determined), wherein test signal measurement is sent back to base station for processing (35-36 of Fig. 3, paragraphs 0093-0103), which would have been obvious to one of ordinary skill in the art that base station with resource is capable of analyzing received measurement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bursztejn into and modify the method of Genell, Bansky Medbo and Valdes Garcia, in order to enhance analytic or diagnostic capability of the base station with test mode.

To claim 27, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach a first node (as explained in response to claim 1 above).

To claim 14, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach a method for testing a first node (as explained in response to claim 1 above, as opposite test partner of first node).

To claim 40, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach a second node (as explained in response to claim 1 above).




To claims 9 and 35, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach claims 1 and 27.
Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach further comprising: determining a position in which the first node should be located when transmitting or receiving the test signal; and moving the first node to the determined position after determining that the determined position is different from a current position of the first node (paragraphs 0006-0007 of Medbo; paragraphs 0095-0098 of Bursztein, calibrate direction of transmission and/or reception; due to broad claim language, different interpretations may be taken: 1) claimed limitation can be interpreted as knowing a node’s position with respect to other node so that direction of transmission and/or reception can be determined, which renders moving limitation weightless because claimed if statement is not established as Medbo teach determination of position and direction; and 2) claimed limitation can also be interpreted as a mobile test node that moves to targeted test position/area, which is also taught by said prior arts, whereas Genell teach mobile test equipment in column 1 lines 47-62 while mobile test nodes are taught in Genell, Medbo and Bursztein, which renders obviousness of a person bringing a mobile test node to a decided test area for survey testing by design preference; also Official Notice is taken on well-known feature of a mobile test node in the art).

To claims 12, 25, 38 and 51, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach claims 1, 14, 27 and 40.


To claims 21 and 48, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach claims 14 and 40.
Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach further comprising: obtaining first node position information indicating the first node's position, and wherein the test signal is received in the direction of the first node's position (paragraphs 0095-0098 of Bursztein, calibrate direction of transmission and/or reception).

To claim 33, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach claim 27.
Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach being further adapted to: obtain second node position information indicating the second node's position with respect to the first node, wherein the second node's position is a current position or a future position; and the direction information is determined based on the second node's position (paragraphs 0095-0098 of Bursztein, calibrate direction of transmission and/or reception).


Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach the first node making a decision that (i) the transmitter of the first node should be tested or (ii) the receiver of the first node should be tested (Fig. 3 of Genell, decision based on received test command); after the first node making the decision, the first node transmitting the decision toward the second node or a third node (column 1 lines 34-46 of Genell, regular monitoring involves performing measurement, wherein transmitting said decision can be obviously interpreted as communications between the nodes, to initiate and execute test).

To claim 59, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach claim 1.
Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach the second node making a decision that (i) the transmitter of the first node should be tested or (ii) the receiver of the first node should be tested; after the second node making the decision, the second node transmitting the decision toward the first node or a third node (Fig. 3 of Genell, decision based on received test command, wherein followed communications from first node to second node would initiate a decision at second node to cooperate testing transmitter or receiver of the first node; alternatively, it would have been obvious to one of ordinary skill in the art that said decision of second node may be based on a command from operator of second node to test transmitter or receiver of first node, hence Official Notice is taken on such interpretation).


Claims 4, 18, 30 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genell et al. (US6122505) in view of Banasky, Jr. (US2016/0134383), Medbo et al. (US2010/0298015), Valdes Garcia et al. (US2018/0115065), Bursztejn et al. (US2002/0071406) and Kallin et al. (US2014/0038630).
To claims 4, 18, 30 and 44, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach claims 1, 14, 27 and 40.
Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach wherein the test signal comprises buffered data and test data in resource blocks, the buffered data is scheduled in at least one resource block, and the test data is scheduled in at least other resource block which is not used by the buffered data (Both Genell and Medbo teach applicability in TDMA system, which makes scheduling traffic data and test data in resource block obvious for implementation by one of ordinary skill in the art).
	Kallin teach arrangements for testing a transmission in a wireless communication system, wherein the test signal comprises buffered data and test data in resource blocks, the buffered data (e.g., test data, user data, system data, or etc.) is scheduled in at least one resource block, and the test data is scheduled in at least other resource block which is not used by the buffered data (Figs. 1-3, paragraphs 0018-0020, 0033, 0045-0046), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Genell, Bansky, Medbo, Valdes Garcia and Bursztein, in order to arrange wireless resources.


Claims 20, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genell et al. (US6122505) in view of Banasky, Jr. (US2016/0134383), Medbo et al. (US2010/0298015), Bursztejn et al. (US2002/0071406), Valdes Garcia et al. (US2018/0115065) and Mustajarvi (US2018/0279142).
To claims 20 and 46, Genell, Bansky, Medbo, Valdes Garcia and Bursztein teach claims 14 and 40.
But, Genell, Bansky, Medbo, Valdes Garcia and Bursztein do not expressly disclose further comprising: transmitting, to the first node, a request to stop sending the test signal.
	Mustajarvi teach signaling start test and stop test between a first node and a second node (abstract, paragraphs 0052, 0056), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Genell, Bansky, Medbo, Valdes Garcia and Bursztein, in order to control test session.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669


/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 20, 2021